Title: From Benjamin Franklin to Jane Mecom, 26 December 1783
From: Franklin, Benjamin
To: Mecom, Jane


          
            Dear Sister,
            Passy. Dec 26. 1783.
          
          Our Cousin, Mr. Williams, left London in June last, on his return to Boston. He carried some goods for you. I hope he

arrived safe, though I have no Letter from him. I have since sent him a bill of exchange for your account on Dr. Cooper, and signified my desire that the whole might be put to interest to produce a little annual income for you.
          I hope you continue to enjoy health, one of the best of God’s blessings. He has been pleased to continue mine to me through a long life hitherto, and I feel myself still strong and vigorous. Too sedentary a life, occasioned by an employment that requires much writing, has brought upon me, sometimes the gout, and at length the stone. It has not yet become very painful, and if by the regimen I observe I can prevent its increase, it may, for the little time I can expect to live, be borne with.
          I am soliciting leave to come home, which, if I can obtain, we may yet once more see each other before we die.— Till when, I am ever, my dear Sister, Your affectionate Brother,
          
            B. Franklin
          
        